Citation Nr: 1109618	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-07-699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to February 1982, and from August 1989 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board remanded the Veteran's claims for further development in September 2009.

The Board notes that new evidence was received in February 2011, subsequent to the most recent supplemental statement of the case (SSOC) dated January 2011.  The evidence was accompanied by a waiver of RO consideration, signed by the Veteran's representative.

The issue of entitlement to service connection for right ear hearing loss, and entitlement to service connection for a right foot disorder, to include as secondary to a service-connected left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1994 decision, the RO denied service connection for right ear hearing loss.  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's November 1994 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim for service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The RO's November 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's November 1994 rating decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

While there has been a significant change in the law with the enactment of VCAA, the Board notes that new and material evidence has been received to reopen the Veteran's claim for service connection for right ear hearing loss.  As such, any deficiency with regard to VCAA for this issue is harmless and non-prejudicial.  

II.  New and Material Evidence

In a November 1994 decision, the RO denied the Veteran's claim for entitlement to service connection for right ear hearing loss.  The Veteran's claim was denied because the Veteran's hearing was shown to be normal for VA rating purposes.  The Veteran did not appeal that decision.  See 38 C.F.R. § 3.385 (2010).  Therefore, the RO's November 1994 rating decision is final.  38 U.S.C.A. § 7105.

The Board notes that prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  As stated, at the time of the prior denial, the Veteran's hearing was shown to be normal for VA rating purposes.  The November 1994 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to the claims file.  The new evidence consists of two VA audiological examinations, VA outpatient reports, and private treatment reports.  In April 2003, the Veteran was afforded a VA audiological examination.  At that time, the Veteran's primary complaint was hearing loss, right ear.  Following audiometric testing, puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
35
35
40

Hearing loss was demonstrated in the right ear per 38 C.F.R. § 3.385, however the speech recognition score was not reported.  Right ear sensorineural hearing loss was diagnosed.  Further, the examiner opined that the Veteran's diagnosis of right ear hearing loss was as likely as not related to military noise exposure.

However, an additional VA audiological examination, conducted in August 2006, revealed puretone decibel losses as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
10

The right ear speech recognition score was 96 percent.

In an October 2009 statement, the Veteran indicated that she now has a hearing aid in the right ear and referred the RO to the Topeka VA medical center; a June 2009 progress note from that facility indicates that the Veteran was wearing a hearing aid, but did not identify the ear in which it was placed.  

While the August 2006 VA audiological examination is not new and material, because a current diagnosis of hearing loss commensurate with 38 C.F.R. § 3.385 was not demonstrated, the April 2003 VA examination contains competent evidence that cures the prior evidentiary defect.  Not only was hearing loss demonstrated per VA regulations, but the examiner also provided a positive etiological opinion linking that diagnosis to her period of active service.  This evidence along with the Veteran's recent statement that she now wears a hearing aid in the right ear raises a reasonable possibility of substantiating the Veteran's claims.  Therefore, new and material evidence has been received since the RO's November 1994 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  However, in light of the conflicting medical evidence as set forth above, the Board finds that additional development of this issue is in order and will be discussed further in the Remand section of this decision.


ORDER

The application to reopen the claim of service connection for right ear hearing loss is granted.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, her claim for entitlement to service connection for right ear hearing loss and a right foot disorder, to include as secondary to a service-connected left knee disability, must be remanded for further development.  


Here, the Veteran has demonstrated a current diagnosis for right ear hearing loss (as described in detail above).  Although a positive etiological opinion was provided at that time, a subsequent VA audiological examination did not provide a diagnosis of right ear hearing loss pursuant to 38 C.F.R. § 3.385.  See VA examination reports, April 2003, August 2006.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  Taking into account the April 2003 audiological results and positive etiological opinion and more recent findings, the Veteran's claim for service connection should be remanded for a VA examination to determine whether a current diagnosis of right ear hearing loss exists and, if so, whether right ear hearing loss is etiologically-related to service.  

The examiner must not rely on the fact that the Veteran's hearing, right ear, was within "normal" limits for VA purposes at the time of separation from service  when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Regarding the issue of entitlement to service connection for a right foot disorder, to include as secondary to a service-connected left knee disability, the Board remanded this issue in September 2009 so as to obtain a comprehensive etiological opinion from a VA examiner.  She was afforded a VA examination in January 2010.  The examiner noted a review of the Veteran's claims file.  The Veteran reported the onset of pain in September 2000, when she injured her foot falling down the stairway.  She did not report any other injury or trauma.  She denied having any pain in her foot during military service.  

Ultimately, the Veteran was diagnosed with chronic right foot metatarsalgia likely due to and caused by excessive motion of the distal metacarpals and stress resulting from obesity and weightbearing in the past and present.  It was noted that this diagnosis was also related to and caused by recurrent Morton's neuroma, status post-excision, and not the result of, or caused by, military service.  The examiner stated that this condition is commonly chronic and recurrent due to excessive motion in the distal metacarpals and the stress of obesity on weightbearing.  As such, the examiner opined that her right foot disorders were not caused by, or the result of, active service, as no in-service documentation was found of any foot conditions or complaints during active service.  Instead, he stated that all of the evidence of record, to include the Veteran's own history, demonstrated the onset of pain in September 2000 following a work injury.

Regarding the Veteran's secondary service connection claim, the examiner stated that her right foot disorders were less likely caused by, or the result of, her service-connected left knee disability.  The examiner noted that the Veteran did, in fact, walk on the outside of her foot, but noted that this was most likely due to residuals of her previous surgery for Morton's neuroma, as this was where her pain is, at the distal second and third metatarsals.  He stated that knee pain would not cause her to walk on the outside of her foot.  He further opined that her right foot disorders were not likely aggravated by her left knee disability, as he was unable to find any medical reference that would implicate a foot condition as due to arthritis in the opposite knee.

In response, the Veteran claimed in a statement dated January 11, 2011, that her weight gain was the result of her right foot disorders, and not the cause of such disorders.  She noted that, at the time she filed her claim, she weighted about 136 pounds, and that she was active.  She noted that her injury had limited her activities and, as a result, she gained about 40 pounds.  An August 2010 VA outpatient report noted the Veteran's weight fluctuation from August 2000 to July 2010.  In August 2000, just prior to her right foot injury, she did weigh 136 pounds.  Her weight had increased to 154 pounds in May 2001, and no further weight readings were noted until June 2008, two years after her claim was filed, when she weighed 167 pounds.  

These weight readings support the Veteran's contention that she was not obese at the time of the onset of Morton's neuroma, in contrast to the VA examiner's opinion.  As such, this issue must be remanded for a supplemental VA opinion, following a review of the August 2010 VA outpatient report, so as to include these findings in any rationale.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran has a current diagnosis of right ear hearing loss, and opine as to whether any currently-diagnosed right ear hearing loss is etiologically related to either period of active service.  

After a review of the claims folder, to include service treatment records, VA outpatient treatment reports, and both VA examination reports of record, the examiner should address the following:

Whether it is at least as likely as not that any currently-diagnosed right ear hearing loss is related to any period of active service.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and should discuss pertinent evidence within the claims file, to include any lay statements made by the Veteran regarding the onset of her right ear hearing loss.  

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  

If it is the opinion of the examiner that the Veteran's current hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

2.  The RO should obtain a supplemental VA opinion as an addendum to the January 2010 opinion with regard to the Veteran's claim for entitlement to service connection for a right foot disorder, to include as secondary to a service-connected left knee disability.  The examiner must provide an opinion as to whether the Veteran's currently-diagnosed right foot disorder is at least as likely as not etiologically related to, or aggravated by, her left knee disability.  

The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically note a review the January 2010 VA examination of record attributing the Veteran's current right foot disabilities to weightbearing and obesity, as well as the August 2010 VA treatment report (noting weight changes since August 2000) as well as the Veteran's statement in support of her claim received in January 2011 essentially asserting that she was not obese at the time she filed her claim and therefore not obese at the time of onset and development of the claimed right foot disorders.  

The examiner should provide a clear rationale and basis for all opinions expressed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims should be readjudicated.  

If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


